Case 1:16-cr-00041-JPJ Document 1398 Filed 11/23/20 Page 1 of 10 Pageid#: 16071




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF VIRGINIA
                            ABINGDON DIVISION

  UNITED STATES OF AMERICA                       )
                                                 )
                                                 )    Case No. 1:16CR00041-001
                                                 )
  v.                                             )              OPINION
                                                 )
  RICHARD HENRY KAYIAN,                          )    By: James P. Jones
                                                 )    United States District Judge
                     Defendant.                  )

    Zachary T. Lee, Assistant United States Attorney, Abingdon, Virginia, for United
 States; Richard Henry Kayian, Pro Se Defendant.

       The defendant, proceeding pro se, has filed a motion to vacate, set aside, or

 correct his sentence pursuant to 28 U.S.C. § 2255. The United States has filed a

 motion to dismiss, to which the movant has responded. For the reasons stated, I will

 grant the motion to dismiss and dismiss the § 2255 petition.

                                           I.

          A jury convicted the defendant, Richard Henry Kayian, of conspiracy to

 manufacture, distribute, or possess with the intent to distribute oxycodone and at

 least 500 grams of methamphetamine, and using a communication facility in

 committing or facilitating a controlled substance offense, in violation of 21 U.S.C.

 §§ 841(b)(1)(A), 846, and 851 (Count One), and conspiracy to commit money

 laundering, in violation of 18 U.S.C. § 1956(h) (Count Two).
Case 1:16-cr-00041-JPJ Document 1398 Filed 11/23/20 Page 2 of 10 Pageid#: 16072




        At sentencing on July 5, 2018, I varied below the life term of imprisonment

 scored by the advisory sentencing guidelines and imposed a total sentence of 324

 months, consisting of 324 months on Count One and 240 months on Count Two, to

 be served concurrently. Kayian appealed, but the judgment was affirmed. United

 States v. Kayian, 755 F. App’x 331 (4th Cir. 2019) (unpublished).

       Kayian argues that his attorneys at trial and on direct appeal violated his Sixth

 Amendment right to effective assistance of counsel. Kayian challenges his trial

 counsel’s failure to (1) object to the government’s assertion that his prior conviction

 for cocaine possession did not qualify as a felony drug offense to support his

 sentence enhancement under 21 U.S.C. § 841(b)(1)(A); (2) challenge lab results of

 methamphetamine involved in the conspiracy; (3) request fingerprint analysis on the

 packages; (4) communicate effectively with him; (5) request exculpatory Brady

 material from law enforcement; (6) object to errors and inconsistencies within the

 Presentence Investigative Report (PSR); (7) move for acquittal; (8) object to the

 government’s failure to go to trial within seventy days as required by the Speedy

 Trial Act, (9) challenge the sufficiency of information to support warrants and

 wiretaps issued against him; and (10) challenge all sentencing enhancements not

 decided by a jury. He also contends that his appellate counsel failed to make

 meritorious arguments on appeal.




                                           -2-
Case 1:16-cr-00041-JPJ Document 1398 Filed 11/23/20 Page 3 of 10 Pageid#: 16073




                                           II.

       To state a viable claim for relief under § 2255, a defendant must prove: (1)

 that his sentence was “imposed in violation of the Constitution or laws of the United

 States”; (2) that “the court was without jurisdiction to impose such sentence”; or (3)

 that “the sentence was in excess of the maximum authorized by law, or is otherwise

 subject to collateral attack.” 28 U.S.C. § 2255(a). The movant bears the burden of

 proving grounds for a collateral attack by a preponderance of the evidence. Miller

 v. United States, 261 F.2d 546, 547 (4th Cir. 1958). “[V]ague and conclusory

 allegations contained in a § 2255 petition may be disposed of without further

 investigation by the District Court.” United States v. Dyess, 730 F.3d 354, 359 (4th

 Cir. 2013) (citation omitted).

       Criminal defendants have a Sixth Amendment right to effective legal

 assistance. Strickland v. Washington, 466 U.S. 668, 687 (1984).            Ineffective

 assistance claims, however, are not lightly granted — “[t]he benchmark for judging

 any claim of ineffectiveness must be whether counsel’s conduct so undermined the

 proper functioning of the adversarial process that the [proceeding] cannot be relied

 on as having produced a just result.” Id. at 686. To that end, a defendant must satisfy

 a two-prong analysis showing both that counsel’s performance fell below an

 objective standard of reasonableness and that the defendant was prejudiced by

 counsel's alleged deficient performance. Id. at 687.


                                           -3-
Case 1:16-cr-00041-JPJ Document 1398 Filed 11/23/20 Page 4 of 10 Pageid#: 16074




       Deficient performance must be unreasonable under “prevailing professional

 norms,” which “entail[] certain basic duties,” like a “duty to advocate the

 defendant’s cause,” to “consult with the defendant on important decisions and to

 keep the defendant informed of important developments in the course of the

 prosecution.” Id. at 688.      But counsel must have “wide latitude” when “making

 tactical decisions” given the “variety of circumstances” that each case presents. Id.

 at 689. Thus, there is “strong presumption that . . . under the circumstances, the

 challenged action might be considered sound trial strategy.” Id. (internal quotation

 marks and citation omitted).       The question is whether, “in light of all the

 circumstances, the identified acts or omissions were outside the wide range of

 professionally competent assistance.” Id. at 690.

       To show prejudice, the defendant must demonstrate that “there is a reasonable

 probability that, but for counsel’s unprofessional errors, the result of the proceeding

 would have been different.” Id. at 694. Prejudice occurs where the error would have

 resulted in a “different sentence,” Wiggins v. Smith, 539 U.S. 510, 535–36, 538

 (2003), “the verdict would have been different,” Kimmelman v. Morrison, 477 U.S.

 365, 375 (1986), or the proceeding was “rendered unreliable, and hence . . . unfair,”

 Strickland, 466 U.S. at 694.




                                           -4-
Case 1:16-cr-00041-JPJ Document 1398 Filed 11/23/20 Page 5 of 10 Pageid#: 16075




                                          III.

       Kayian’s arguments can be categorized as challenging his counsel’s (A)

 failure to object to sentencing enhancements, (B) strategic decisions, and (C) alleged

 procedural errors.   But Kayian has not overcome the presumption that these

 decisions were competent assistance or shown that they likely would have caused a

 different outcome in the proceedings.

                                          A.

       Prior to sentencing, on October 6, 2017, the government filed an Amended

 Sentencing Information Enhancement pursuant to 21 U.S.C. §§ 841(b)(1)(A), 846,

 and 851, advising Kayian he had a prior conviction for a felony drug offense, which

 had become final, namely that he had been convicted and sentenced on or about

 March 20, 1997, in the Circuit Court of Hillsborough County, Florida, of possession

 of cocaine, in violation of Florida Statute § 893.13(6)(a). In accord with § 851, at

 the sentencing hearing, I advised Kayian of this notice and inquired as to whether he

 admitted or denied that he had been so convicted as set forth in the government’s §

 851 information. He admitted it. Sent’g Tr. 4, ECF No. 1011. Under 21 U.S.C. §

 841(b)(1)(A) as it existed at the time, the prior conviction required a statutory

 mandatory minimum sentence of twenty years for the offense charged in Count One.

 Otherwise, there would have been a mandatory minimum sentence of ten years

 imprisonment. Id.


                                          -5-
Case 1:16-cr-00041-JPJ Document 1398 Filed 11/23/20 Page 6 of 10 Pageid#: 16076




        Kayian’s Base Offense was determined by the large quantity of

 methamphetamine involved in his crime, and together with an additional specific

 offense characteristic and an adjustment for his leadership role in the conspiracy, his

 Total Offense Level was 44, which, together with his Criminal History Category of

 I, resulted in a guideline range of life imprisonment.

       A prior conviction for a “felony drug offense” is defined as an offense that is

 “punishable by imprisonment for more than one year.”           21 U.S.C. § 802(44).

 Kayian argues (1) that his 1997 conviction for possession of cocaine in a Florida

 state court was not a match because Florida’s sentencing scheme would have

 prohibited a judge from imposing a one-year prison term given his minimal criminal

 history and the crime of conviction. In United States v. Simmons, the Fourth Circuit

 held that a North Carolina conviction did not meet the one-year imprisonment

 requirement for a felony drug offense because the unique sentencing regime

 prohibited the state court judge from imposing incarceration given the defendant’s

 criminal history and crime. 649 F.3d 237, 241 (4th Cir. 2011). Likewise, a judge of

 this court has suggested that a Florida conviction for marijuana possession would

 not meet the required imprisonment threshold for a felony drug offense where the

 guidelines would foreclose a yearlong term of imprisonment for the same reasons.

 Williams v. United States, No. 5:12CR00014, 2016 WL 6780027, at *5 (W.D. Va.

 Nov. 15, 2016).


                                           -6-
Case 1:16-cr-00041-JPJ Document 1398 Filed 11/23/20 Page 7 of 10 Pageid#: 16077




       But even if counsel’s failure to object to the felony drug offense enhancement

 constitutes deficient performance, the defendant still has not shown prejudice,

 namely that I would have imposed less time in prison. The sentencing guidelines

 and factors under 18 U.S.C. § 3553(a) supported a lengthy sentence. The guidelines

 recommended a life term of imprisonment. As I noted at the sentencing hearing, the

 § 3553(a) factors also necessitated a lengthy sentence to adequately punish the

 defendant for the seriousness of his crime, his leadership role, and to protect the

 public. Sent’g Tr. 9-10, ECF No. 1011. The characteristics of the defendant also

 weighed toward a lengthy sentence because the defendant recruited his adult

 children and their friends to sell drugs on his behalf. Id. at 10. Lastly, I considered

 it important to impose a sentence “significantly higher” than the twenty-five and

 sixteen-year sentences that the defendant’s coconspirators received to prevent

 disparate results. Id. at 11. Contrary to the defendant’s argument, he was not eligible

 for a sentence reduction under the safety valve, because he was a leader in the

 conspiracy. See 18 U.S.C. § 3553(f)(4). Given the factors that I considered when

 sentencing the defendant, he has not shown that he would have received less than

 324-month sentence of imprisonment on Count One absent the mandatory minimum

 sentence of 240 months.




                                           -7-
Case 1:16-cr-00041-JPJ Document 1398 Filed 11/23/20 Page 8 of 10 Pageid#: 16078




                                           B.

       Nor has Kayian overcome the strong presumption that his trial counsel’s

 strategic decisions were within the “wide range of professionally competent

 assistance.” Strickland, 466 U.S. at 690. Specifically, the defendant points to his

 attorney’s failure to (2) challenge the Las Vegas police department’s forensic

 laboratory results indicating seized methamphetamine was 100.5% ± 4.7% pure,

 Gov. Ex. 8, ECF No. 732-2, and (3) request a fingerprint analysis, obtain expert

 witnesses, or hire investigators. But the government’s proof of the defendant’s guilt

 did not turn on either of those things.         Regardless of the Las Vegas police

 department’s results, the DEA’s laboratory results verified that the purity of the

 methamphetamine was 94%. PSR 5, ECF No. 956. Moreover, there was substantial

 evidence that the defendant sent the packages which reasonably obviated the need

 to request fingerprint analysis. Indeed, “a particular decision not to investigate must

 be directly assessed for reasonableness in all the circumstances, applying a heavy

 measure of deference to counsel’s judgments.” Strickland, 466 U.S. at 691. Kayian

 has not shown that these tactical decisions were unreasonable given the facts at trial.

 See Stevens v. Warden, Md. Penitentiary, 382 F.2d 429 (4th Cir. 1967) (failure to

 call witness was tactical decision and not ineffective assistance of counsel).




                                           -8-
Case 1:16-cr-00041-JPJ Document 1398 Filed 11/23/20 Page 9 of 10 Pageid#: 16079




                                          C.

       Finally, Kayian has neither factually supported his allegations that his counsel

 made procedural errors, nor has he shown how they likely prejudiced him. The

 defendant argues specifically that his trial counsel failed to (4) communicate

 effectively with him; (5) request exculpatory Brady material to use for impeaching

 witnesses; (6) object to errors and inconsistencies within the PSR; (7) move for

 acquittal; (8) object to the government’s failure to bring a trial within seventy days

 as per the Speedy Trial Act; and (9) challenge the sufficiency of information to

 support warrants and wiretaps issued against him. Also, the defendant contends that

 (11) his appellate counsel failed to argue anything meritorious on appeal.

       These allegations are wanting in detail. Moreover, these arguments are not

 likely to have altered the outcome of the proceedings. What did the trial counsel fail

 to communicate to Kayian that caused a different result at trial? Would a request for

 Brady material have yielded more than what the government had an affirmative

 obligation to disclose? What material errors exist in the Presentence Investigation

 Report? What evidence supported a motion for acquittal? Since Kayian waived his

 speedy trial rights, Waiver of Speedy Trial, ECF No. 175, does he allege that he

 waived without advice of counsel, or did so unknowingly or unintelligently? Lastly,

 how was information supporting warrants or wiretaps defective? These “vague and

 conclusory allegations contained in [the] § 2255 petition may be disposed of without


                                          -9-
Case 1:16-cr-00041-JPJ Document 1398 Filed 11/23/20 Page 10 of 10 Pageid#: 16080




 further investigation.” Dyess, 730 F.3d at 359. Kayian has not shown that these

 arguments would have altered the outcome of the proceedings given the “totality of

 the evidence” of his guilt. Strickland, 466 U.S. at 695.

       Kayian has not shown (10) that there were any sentencing enhancements that

 were properly the province of the jury and were not so decided by it.1

                                           IV.

       For these reasons, the United States’ motion to dismiss will be granted and

 the § 2255 motion will be dismissed. A separate final order will be entered herewith.



                                                  DATED: November 23, 2020

                                                  /s/ JAMES P. JONES
                                                  United States District Judge




       1
          The jury in its verdict, ECF No. 789, determined the quantity of methamphetamine
 attributable to Kayian.
                                           -10-
